     Case 3:19-cv-04591-VC Document 44 Filed 09/15/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION




ROBERT ZIMMERMAN, and UXOR PRESS                  CASE NO. 3:19-CV-04591-VC
                    Plaintiffs,
                                                  [PROPOSED] ORDER GRANTING
                                                  DEFENDANTS’ ADMINISTRATIVE
     v.
                                                  MOTION TO CONTINUE INITIAL CASE
                                                  MANAGEMENT CONFERENCE AND
FACEBOOK, INC., MARK ZUCKERBERG,
                                                  STAY DEADLINE FOR CASE
SHERYL SANDBERG, JOHN and JANE DOES
                                                  MANAGEMENT STATEMENT PENDING
                    Defendants.                   DISPOSITIVE MOTION TO DISMISS

                                                  Judge: Hon. Vince Chhabria
                                                  Courtroom 4, 17th Floor




 [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE
                                    CASE NO. 3:19-CV-04591-VC
Case 3:19-cv-04591-VC Document 44 Filed 09/15/20 Page 2 of 2
